Citation Nr: 0408866	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to the 
service-connected iliotibial band tendonitis and greater 
trochanteric bursitis of the right hip.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
service-connected iliotibial band tendonitis and greater 
trochanteric bursitis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had reported active service from July 1991 to 
January 1992.  The veteran also served in the Army Reserves.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In September 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge.    


REMAND

The Board notes that by rating decision dated in February 
2003, the RO granted the veteran's claim of entitlement to 
service connection for iliotibial band tendonitis and greater 
trochanteric bursitis of the right hip.  In the VA Form 646, 
dated in April 2003, the veteran's representative argues the 
issues of entitlement to service connection for degenerative 
joint disease of the lumbar spine and degenerative joint 
disease of the right knee, both as secondary to the service-
connected iliotibial band tendonitis and greater trochanteric 
bursitis of the right hip.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Additionally, secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Where proximate 
causation of the underlying nonservice-connected disability 
is not shown, secondary service connection may still be 
established for disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability or disabilities.  See Allen, supra.

There has not been a VA examination which addresses the 
relationship of degenerative joint disease of the lumbar 
spine and right knee to the service connected disability.  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure that compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), has been accomplished.

2.  Thereafter, the RO should schedule 
the veteran for a special orthopedic 
examination in order to determine the 
nature of any current low back disability 
and right knee disability.  All indicated 
tests and x-ray examinations should be 
conducted.  The examiner should render 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that 1) any current low back 
condition or right knee condition is 
related to his military service or, 2) 
any current low back disability or right 
knee disability was (a) caused by his 
service-connected right hip disability 
and, if not directly caused, (b) 
aggravated by the service-connected right 
hip disability.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




